Case 1:11-md-02221-NGG-RER Document 912 Filed 11/02/20 Page 1 of 2 PageID #: 36992



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


    IN RE: AMERICAN EXPRESS ANTI-STEERING                      No. 11-MD-2221 (NGG)(RER)
    RULES ANTITRUST LITIGATION



    This Document Relates to:

    CONSOLIDATED CLASS ACTION



                            NOTICE OF CHANGE OF FIRM ADDRESS

 TO THE CLERK AND ALL PARTIES OF RECORD:

           The Court and the parties are hereby notified that Brian A. Ratner, counsel in this matter

   on behalf of Plaintiffs Animal Land, Inc., Clam Lake Partners LLC, IL Forno, Inc., Italian Colors

   Restaurant, Jasa, Inc.(and all similarly situated persons), LaJolla Auto Tech, Inc., Lopez-Dejonge, Inc.,

   Plymouth Oil Corp., and Qwik Lube LLC. has changed his firm address for service and all other

   communications. The new firm address is as follows:

                                             Brian A. Ratner
                                           HAUSFELD LLP
                                     888 16th Street, N.W., Suite 300
                                         Washington, DC 20006
                                       Telephone: (202) 540-7200
                                       Facsimile: (202) 540-7201
                                         bratner@hausfeld.com

 Telephone numbers and email address remain unchanged.


  Dated: November 2, 2020                                     Respectfully submitted,

                                                              /s/Brian A. Ratner
                                                              Brian A. Ratner
                                                              HAUSFELD LLP
                                                              888 16th Street, N.W., Suite 300
                                                              Washington, DC 20006
                                                              Telephone: (202) 540-7200
                                                              Facsimile: (202) 540-7201
                                                              Email: bratner@hausfeld.com
Case 1:11-md-02221-NGG-RER Document 912 Filed 11/02/20 Page 2 of 2 PageID #: 36993



                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 2, 2020, I electronically filed the foregoing document
   using the Court’s CM/ECF system which will send notification of such filing to the email
   addresses registered in the CM/ECF system.

                                                /s/ Brian A. Ratner
                                                Brian A. Ratner
